Title: From Thomas Jefferson to Hezekiah Niles, 6 May 1826
From: Jefferson, Thomas
To: Niles, Hezekiah


Dear Sir
Monticello
May 6. 26
Having been lately engaged in indexing my memorandum book of the last year, I observed your name not to be in it, this first suggests to me that I must have forgotten the annual remittance to you. I therefore now inclose you 10. D. for the past and present dues. my memory fails too much to be depended on; but if you would send a scrip of a note with the paper closing the  year, this should not happen, and you would oblige me by the aid to my recollection. with this reparation of my wrong accept the assurance of my great esteem and respect.Th: Jefferson